     JUNE MONROE, State Bar No. 284763
1    R. JASON READ, State Bar No. 117561
2    RYNN & JANOWSKY, LLP
     2603 Main Street, Suite 1250
3    Irvine, CA 92614
4    Telephone: (949) 752-2911

5    Attorneys for Intervening-Plaintiffs
     SUNTERRA PRODUCE TRADERS, INC.,
6    1ST QUALITY PRODUCE, INC.,
7    PETERSON FARMS FRESH, INC.,
     COASTAL PACIFIC SALES, LLC and
8    FROERER FARMS, INC. d/b/a OWYHEE PRODUCE
9
10                             UNITED STATES DISTRICT COURT

11                         EASTERN DISTRICT OF CALIFORNIA
12
     GREENGATE FRESH, LLLP,                       CASE NO: 2:18-cv-03161-JAM-EFB
13
                  Plaintiff,                      FIFTH STIPULATION AND ORDER
14   vs.                                          TO EXTEND THE DEADLINE TO
15                                                FILE MOTION FOR RULING ON
     TRINITY FRESH PROCUREMENT, LLC,              OBJECTIONS TO CLAIMS AS SET
16   et al.                                       FORTH IN THE AMENDED
17                                                PRELIMINARY INJUNCTION
                  Defendants.                     ORDER, ESTABLISHING PACA
18                                                CLAIMS PROCEDURE, AND
                                                  ALLOWING EXPEDITED
19                                                DISCOVERY
20   SUNTERRA PRODUCE TRADERS, INC.,
     et al.
21
22                Intervening Plaintiffs,
     vs.
23
     TRINITY FRESH DISTRIBUTION, LLC, et
24   al.,
25
                  Defendants.
26
27     FIFTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR   PAGE 1
       RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
1
     FRESHPOINT DENVER, INC. and RUBY
2    ROBINSON COMPANY, LLC,
3                 Consolidated Plaintiffs,
4
     vs.
5
     TRINITY FRESH DISTRIBUTION, LLC, et
6    al.
7
                  Consolidated Defendants.
8
9    PRODUCE PAY, INC.

10                Intervenor Plaintiff,
11   vs.
12
     TRINITY FRESH DISTRIBUTION, LLC,
13   TRINITY FRESH MANAGEMENT, LLC,
14   and TRINITY FRESH PROCUREMENT,
     LLC,
15
                  Intervenor Defendants.
16
17
     AND OTHER INTERVENING ACTIONS
18
19
           Before this Court is the Fifth Stipulation to Extend the Deadline to File Motion for
20
     Ruling on Objections to Claims as set forth in the Amended Preliminary Injunction
21
     Order, Establishing PACA Claims Procedure, and Allowing Expedited Discovery agreed
22
     to by and between Plaintiff GreenGate Fresh, LLLP, Intervening Plaintiffs Sunterra
23
     Produce Traders, Inc., 1st Quality Produce, Inc., Peterson Farms Fresh, Inc., Coastal
24
     Pacific Sales, LLC; Froerer Farms, Inc. d/b/a Owyhee Produce (the “Sunterra Group”),
25
     Nor-Cal Produce, Inc., Ben E. Keith Company, and Fresh Innovations California, LLC
26
27     FIFTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR         PAGE 2
       RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
1    (collectively “Intervening Plaintiffs”), Consolidated Plaintiffs FreshPoint Denver, Inc.
2    and Ruby Robinson Co., LLC (the “FreshPoint Group” with GreenGate and Sunterra
3    Group, and Intervening Plaintiffs are together “Plaintiffs”), and Intervenor Produce Pay,
4    Inc. (“Produce Pay”) (Plaintiffs and Produce Pay are the “Parties”), by and through their
5    respective undersigned attorneys. In support thereof, the Parties state as follows:
6           1.     Plaintiffs filed and served Proof of Claims asserting statutory trust
7    beneficiary status arising under the Perishable Agricultural Commodities Act (“PACA”),
8    7 U.S.C. § 499e(c)(2), against Trinity Fresh Procurement, LLC, Trinity Fresh
9    Distribution, LLC, and Trinity Fresh Management, LLC (collectively “Trinity Fresh”),
10   as required by paragraphs 30, 32 and 33 the Amended Preliminary Injunction Order,
11   Establishing PACA Claims Procedure, and Allowing Expedited Discovery (“Claims
12   Order”) [Doc. No. 47], as amended by further Stipulations and Orders [Doc. Nos. 48,
13   93/94, 103/104, 116/118, and 123/124].      [See, GreenGate Fresh, LLLP, Doc. No. 70;
14   Sunterra Group, Doc. Nos. 61-65; Nor-Cal Produce, Inc., Doc. No. 77; Ben E. Keith
15   Company Doc. Nos. 72, 74; FreshPoint Group, Doc. Nos. 66-67]
16          2.     Paul Abess was the sole shareholder of the Trinity Fresh entities. On April
17   15, 2019, he filed for bankruptcy protection under the United States Bankruptcy Code,
18   11 U.S.C. § 101 et seq. [Doc. No. 60] The case is now pending in the United State
19   Bankruptcy Court for the Eastern District of California, Sacramento Division, Case No.
20   19-22324-C-7. Pursuant to 11 U.S.C. § 362(a), all prosecution or continuation of the
21   instant action, consolidated action and intervening actions are stayed as to Mr. Abess.
22   [Doc. No. 60]
23          3.     Intervenor Produce Pay filed its Objection to Plaintiffs’ claims and to any
24   late filed claims on May 13, 2019 [Doc. No. 82].
25          4.     The Parties agreed that the deadline to respond to Produce Pay’s Objection
26   should be extended to June 10, 2019, which was approved by the Court [Doc. No. 86].
27     FIFTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR           PAGE 3
       RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
1           5.     Plaintiffs filed their respective Responses to the Objections. [GreenGate
2    Fresh, LLLP, Doc. No. 101; Sunterra Group, Doc. No. 100; Nor-Cal Produce, Inc., Doc.
3    No. 84; Ben E. Keith Company Doc. No. 99; FreshPoint Group, Doc. No. 98]
4           6.     As a consequence of the Court appointed Receiver’s death, certain plaintiffs
5    filed the Joint Motion for Court Orders (1) Terminating the Receivership; (2) Enforcing
6    the Liability Bond of Receiver; (3) Appointing a Referee to Complete Auction of
7    Vehicles (“Receivership Termination Motion”) [Doc Nos. 87-91]. The Receivership
8    Termination Motion, prompted the Parties to stipulate to extend other deadlines in the
9    Claims Order [Doc. 93], which was approved by the Court [Doc. No. 94].
10          7.     By Stipulation [Doc No. 102], the Parties sought an extension of time in
11   which to file a motion for a ruling on Produce Pay’s Objections to Plaintiffs’ claims. The
12   Court granted the Stipulation by extending the deadline through July 10, 2019 [Doc.
13   No.103].
14          8.     On or about July 10, 2019, Fresh Innovations California, LLC filed a late
15   Complaint in Intervention and Proof of Claim [Doc. No. 107], alleging good cause for the
16   belated intervention. On August 14, 2019, Fresh Innovations California, LLC filed a
17   response to the Produce Pay objections [Doc. No. 117].
18          9.     Paragraph 39 of the Claims Order required that potential PACA Trust
19   Beneficiaries and the objecting party exercise best efforts to resolve any objections.
20          10.    Under paragraph 7 of the Second Stipulation and Order to Extend the
21   Deadline to file Motion for Ruling on Objections to Claims as set forth in the Amended
22   Preliminary Injunction Order, Establishing PACA Claims Procedure, and Allowing
23   Expedited Discovery [Doc. No. 104], the parties agreed to provide the Court with a status
24   report on their efforts. The joint status report was filed on July 31, 2019 [Doc. No. 114].
25          11.    By Stipulation [Doc No. 116], the Parties sought a third extension of time
26   in which to file a motion for a ruling on Produce Pay’s Objections to Plaintiffs’ claims
27     FIFTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR            PAGE 4
       RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
1    and subsequent Claims Order deadlines. The Court granted the Stipulation by extending
2    the relevant deadlines [Doc. No.118].
3           12.    The Parties continue to meet and confer in an attempt to resolve Produce
4    Pay’s Objections.     On September 13, 2019, Produce Pay submitted a supporting
5    declaration to provide context to the documents that it produced. Plaintiffs are seeking
6    additional information or documents from Produce Pay to clarify remaining issues. As
7    such, the Parties need additional time to complete the informal discovery and to work
8    toward resolution of Produce Pay’s Objections [Doc. No. 82] and Produce Pay’s
9    intervening complaint [Doc. No. 76].
10          13.    Thereafter, Plaintiffs anticipate submitting a stipulation and proposed order
11   to validate PACA claims, approve a PACA Trust Chart with pro-rata distribution
12   percentages and interim distribution amounts. Plaintiffs further anticipate subsequent
13   distributions because: (1) resolution of the Produce Pay Objections to PACA Claims will
14   allow for final collection of Trinity Fresh accounts receivables; (2) Plaintiffs have filed a
15   motion [Doc. Nos. 120-121] to Ascentium Capital, LLC’s Declarations of Opposition to
16   the vehicle lien sales of two vehicles held by the court appointed referee court appointed
17   referee, Zeb Seidel, of Auction Exchange, Inc. dba Bar None Auction (“Auctioneer”) that
18   will delay distribution of the potential vehicle sales proceeds; and (3) Liberty Mutual
19   Insurance Company’s motion [Doc. No. 115] for relief from the Court’s order [Doc. No.
20   105] to enforce the surety bond posted by the former and now deceased court appointed
21   receiver, Patrick Bulmer, has been dismissed by Court order [Doc. No. 122], and
22   Administrative Counsel and counsel for Liberty Mutual Insurance Company are in the
23   process of reaching settlement regarding the issue.
24          14.    Having reviewed the procedural posture of this case, and the steps needed
25   to proceed with the PACA Claims Procedure set out in the Claims Order, and in light of
26   the time required to resolve Objections, the Parties agree that an extension of the deadline
27     FIFTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR            PAGE 5
       RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
1    to file motion for a ruling on the Objections is necessary for the orderly administration of
2    claims and assets in this matter. The below chart sets forth the current deadline, agreed
3    new deadline, and unchanged deadlines for certain events set out in the Claims Order.
4
5                                              Current Deadline as
                  Deadline Event                                           New Deadline
                                               Set by Doc. No. 124
6
        Deadline to File Motion for     September 18, 2019              October 2, 2019
7
        Ruling on Objections
8       Deadline to File and Serve PACA October 2, 2019                 October 16, 2019
        Trust Chart and Notice of First
9       Interim Distribution
10      Deadline to File Objections to  October 11, 2019                October 25, 2019
        PACA Trust Chart and First
11      Interim Distribution
12      Deadline to File Motion to            October 18, 2019          November 4, 2019
13      Resolve Objections to PACA
        Trust Chart and to Approve
14      First Interim Distribution
15      Anticipated Interim Distribution      October 25, 2019          November 14, 2019
        Deadline
16
17
            IT IS SO ORDERED.
18
19   Dated: September 18, 2019
                                               /s/ John A. Mendez______________
20                                             JOHN A. MENDEZ
21                                             U.S. DISTRICT COURT JUDGE

22
23                       [SIGNATURE CONTINUED ON NEXT PAGE]
24
25
26
27     FIFTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR           PAGE 6
       RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
1
2    Respectfully submitted on September 18, 2019.
3
4    STIPULATED AND AGREED BY:
5
6                                                    RYNN & JANOWSKY, LLP
7
     DATED: September 18, 2019                       /s/ June Monroe
8                                                    June Monroe
                                                     RYNN & JANOWSKY, LLP
9                                                    2603 Main Street, Suite 1250
10                                                   Irvine, CA 92614
                                                     Tel. 949.752.2911
11                                                   Fax.949.752.0953
12
                                                     Attorneys for Intervening Plaintiffs
13                                                   Sunterra Produce Traders, Inc., et al.
14
15                                                   MEUERS LAW FIRM, P.L.

16   DATED: September 18, 2019                       /s/ Lawrence H. Meuers
                                                     Lawrence H. Meuers
17
                                                     Meuers Law Firm, P.L.
18                                                   5395 Park Central Court
                                                     Naples, FL 34109
19                                                   Tel: 239.513.9191
20                                                   Fax: 239.513.9677

21                                                   Attorneys for Plaintiff Greengate Fresh,
                                                     LLLP
22
23   DATED: September 18, 2019                       /s/ Kate Ellis
                                                     Kate Ellis
24                                                   McCARRON & DIESS
25                                                   4530 Wisconsin Avenue N.W., Suite 301
                                                     Washington, DC 20016
26                                                   Tel. 202.364.0400
27    FIFTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR           PAGE 7
      RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28    PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
      AND ALLOWING EXPEDITED DISCOVERY
                                                   Fax 202.364-2731
1                                                  kellis@mccarronlaw.com
2                                                  Pro Hac Vice

3                                                  Attorneys for Consolidated Plaintiffs
4                                                  FreshPoint Denver, Inc. et al.

5
     DATED: September 18, 2019                      /s/ C. Russell Georgeson
6                                                  C. Russell Georgeson
7                                                  GEORGESON AND BELARDINELLI
                                                   State Bar No. 53589
8                                                  7060 North Fresno Street, Suite 250
9                                                  Fresno, California 93720
                                                   Tel. 559.447.8800
10                                                 Fax. 559.447.0747
                                                   crgdanelaw@sbcglobal.net
11
12                                                 Attorneys for Plaintiff FreshPoint
                                                   Denver, Inc. et al.
13
14
     DATED: September 18, 2019                     /s/ Michael James Fletcher
15                                                 Michael James Fletcher
                                                   Baker Manock & Jensen PC
16                                                 5260 North Palm Ave.
17                                                 Suite 421
                                                   Fresno, CA 93704
18                                                 559.432.5400
                                                   559.432.5620 (fax)
19
                                                   mfletcher@bakermanock.com
20
                                                   Attorneys for Intervenor Ben E. Keith
21                                                 Company
22
23   DATED: September 18, 2019                     /s/ George R. Pitts
                                                   George R. Pitts
24
                                                   Rubin and Rudman LLP
25                                                 800 Connecticut Avenue, NW
                                                   Suite 400
26                                                 Washington, DC 20006
27    FIFTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR        PAGE 8
      RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28    PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
      AND ALLOWING EXPEDITED DISCOVERY
                                                   Tel. 240.356.1566
1                                                  gpitts@rubinrudman.com
2
                                                   Attorneys for Intervenor Nor-Cal
3                                                  Produce, Inc.
4
5    DATED: September 18, 2019                     /s/ Jason R. Klinowski
                                                   WALLACE JORDAN RATLIFF
6                                                  & BRANDT LLC
7                                                  800 Shades Creek Parkway, Suite 400
                                                   Birmingham, Alabama 35209
8                                                  205.847.0371
9                                                  jklinowski@wallacejordan.com
                                                   Pro Hac Vice
10
                                                   Attorneys for Intervenor Produce Pay,
11                                                 Inc.
12
13
14
     DATED: September 18, 2019                     /s/ Ricardo Z. Aranda
15                                                 NEUMILLER & BEARDSLEE
                                                   3121 W. March Lane, Suite 100
16                                                 Stockton, CA 95219
17                                                 Tel. 209-948-8200
                                                   raranda@neumiller.com
18
                                                   Attorneys for Intervenor Fresh
19
                                                   Innovations California, LLC
20
21
22
23
24
25
26
27    FIFTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR         PAGE 9
      RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28    PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
      AND ALLOWING EXPEDITED DISCOVERY
